                    UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


UNITED STATES OF AMERICA


               V.

                                                     Case Number I:18-cr-457-AJT-l
BUAN RAFIEKIAN, etal.                                UNDER SEAL


               Defendants.



                                         ORDER


       Upon consideration of Defendant Bijan Rafiekian's sealed Motion for July 8,

2019 Hearing on Nondisclosure Order and Government's Notice of Correction to the

Record [Doc. No. 249], and the lack of objection thereto, it is hereby

       ORDERED that the under seal hearing on Defendant Bijan Rafiekian's Motion

for July 8, 2019 Hearing on Nondisclosure Order and Government's Notice of Correction

to the Record [Doc. No. 249] currently scheduled for July 9, 2019 at 10:00 a.m. be, and

the same hereby is, ADVANCED to July 8, 2019 at 2:00 p.m.

       The Clerk is directed to forward copies of this Order to all counsel of record.




                                             AnthoM'^./i renga
                                             Uniteo States District Judge
Alexandria, Virginia
July 8, 2019
